Order directing return of automobile and intoxicating liquor reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. We think that the case is governed by the provisions of the Code of Criminal Procedure, section 802-b, subdivisions,† which differs from subdivisions 2 and 6,f discussed in People v. Diamond (233 N. Y. 130), and that the petitioner made out no case for the return of the property seized. Kelly, P. J., Rich, Jaycox, Kelby and Young, JJ., concur.

 Added by Laws of 1921, chap. 156, known as the State Prohibition Enforcement Act. See, also, footnote, ante, p. 648.— [Rep,